NOTICE OF ALLOWABILITY, THIRD DETAILED ACTION
Status of Prosecution
The present application, 16/899,073 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on June 11, 2020. 
Applicant’s preliminary amendments received on August 17, 2020 are noted and entered.
The Office mailed a non-final rejection, first detailed action on January 19, 2021.
Applicant filed amended claims and accompanying remarks on April 24, 2021.
The Office mailed a final rejection, second detailed action on June 2, 2021.
Applicant filed an AFCP request on August 18, 2021.
Examiner initiated an interview with the inventor on October 22, 2021 to discuss proposed amendments.
Claims 19, 22-24, 26-28 and 35-48 are pending and are in condition for allowance.
Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
1 -18. (Canceled)
19. (Currently Amended) A method for displaying and managing a user interface of a room created by a room host, comprising:
displaying the user interface on a display device, wherein the user interface comprises a list of members of a group session and wherein each member is displayed while adjoined to [[a]] corresponding suggested media content;
receiving the corresponding suggested media content from the corresponding members of the group session;
configuring the room with a room type option corresponding to the group session based on the room host’s selection of a room type, wherein the room type is one of a random selection, a game from which a winner is selected as the song host and voting by the members to select the song host;
	determining an order of progression from the received suggested media content, wherein the determining comprises selecting a song host from the received suggested media content’s corresponding members based on the room type;
playing the suggested media content in accordance with the determined order of progression; 
after configuring the room, comprising a currently-playing media content while adjoined to the song host with a visual indicator different from the other members of the group session; and
updating the user interface as the media content is played in the order of progression in accordance with the displaying on the user interface a currently-playing media content step and associated song host.

20. (Canceled)
21. (Canceled)
22. (Currently Amended)  The method of claim 19, in which a member’s suggested media content contribution is derived from a member-designated playlist selected to be used in group sessions[[;]].

23. (Currently Amended)  The method of claim 22, in which the member-designated playlist is assigned and identified within the options of any playlist within the list of member’s personal playlists[[;]].

24. (Currently Amended) The method of claim 22, wherein an order in which content from a user’s designated playlist progression is ordered or randomized.

25. (Canceled)

wherein selecting a member’s information or image can expand member .

27. (Currently Amended) The method of claim 19, in which clicking on a member’s expands related content information;

28. (Currently Amended) The method of claim 19,wherein the order in which members are displayed are unique to each member, based on predetermined preferences or member relationship status.

29. (Canceled)
30. (Canceled)
31. (Canceled)
32. (Canceled)
33. (Canceled)
34. (Canceled)

35. (New) One or more non-transitory computer readable media containing computer executable instructions for performing a method for displaying and managing a user interface of a room created by a room host, the media comprising:
code for displaying the user interface on a display device, wherein the user interface comprises a list of members of a group session and wherein each member is displayed while adjoined to a corresponding suggested media content;

code for configuring the room with a room type option corresponding to the group session based on the room host’s selection of a room type, wherein the room type is one of a random selection, a game from which a winner is selected as the song host and voting by the members to select the song host;
	code for determining an order of progression from the received suggested media content, wherein the determining comprises selecting a song host from the received suggested media content’s corresponding members based on the room type;
code for playing the suggested media content in accordance with the determined order of progression; 
code for displaying on the user interface, after configuring the room, comprising a currently-playing media content while adjoined to the song host with a visual indicator different from the other members of the group session; and
code for updating the user interface as the media content is played in the order of progression in accordance with the displaying on the user interface a currently-playing media content step and associated song host.

36. (New) The media of claim 35, in which a member’s suggested media content contribution is derived from a member-designated playlist selected to be used in group sessions.

37. (New) The media of claim 36, in which the member-designated playlist is assigned and identified within the options of any playlist within the list of member’s personal playlists.

38. (New) The media of claim 35, wherein an order in which content from a user’s designated playlist progression is ordered or randomized.

39. (New) The media of claim 35, wherein selecting a member’s information or image can expand member related info.

40. (New) The media of claim 35, in which clicking on a member’s suggested content expands related content information.

41. (New) The media of claim 35, wherein the order in which members are displayed are unique to each member, based on predetermined preferences or member relationship status.

42. (New) An apparatus comprising:
a processor;
and an application for displaying and managing a user interface of a room created by a room host, operated by to the processor to:
display the user interface on a display device, wherein the user interface comprises a list of members of a group session and wherein each member is displayed while adjoined to a corresponding suggested media content;
receive the corresponding suggested media content from the corresponding members of the group session;

	determine an order of progression from the received suggested media content, wherein the determining comprises selecting a song host from the received suggested media content’s corresponding members based on the room type;
play the suggested media content in accordance with the determined order of progression; 
display on the user interface, after configuring the room, comprising a currently-playing media content while adjoined to the song host with a visual indicator different from the other members of the group session; and
update the user interface as the media content is played in the order of progression in accordance with the displaying on the user interface a currently-playing media content step and associated song host.

43. (New) The apparatus of claim 42, in which a member’s suggested media content contribution is derived from a member-designated playlist selected to be used in group sessions.

44. (New) The apparatus of claim 43, in which the member-designated playlist is assigned and identified within the options of any playlist within the list of member’s personal playlists.



46. (New) The apparatus of claim 42, wherein selecting a member’s information or image can expand member related info.

47. (New) The apparatus of claim 42, in which clicking on a member’s suggested content expands related content information.

48. (New) The apparatus of claim 42, wherein the order in which members are displayed are unique to each member, based on predetermined preferences or member relationship status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174